 Case 2:20-cv-05434-JAK-E Document 19 Filed 10/27/20 Page 1 of 2 Page ID #:123



 1
                                                                JS-6
 2

 3

 4

 5

 6

 7

 8

 9                      UNITED STATES DISTRICT COURT
10                     CENTRAL DISTRICT OF CALIFORNIA
11

12
     ANTHONY BOUYER,                         Case No.: 2:20-cv-05434-JAK
13
     an individual,                          ORDER RE NOTICE OF
14                                           VOLUNTARY DISMISSAL WITH
                     Plaintiff               PREJUDICE PURSUANT TO
15                                           FEDERAL RULE OF CIVIL
          vs.                                PROCEDURE 41(a)(1)(A)(i) (DKT.
16                                           18)
     MONTECITO PEAK INVESTMENTS,
17   LLC, a California limited liability
     company; and DOES 1-10, inclusive,
18
                     Defendants.
19

20

21

22

23

24

25

26

27

28
Case 2:20-cv-05434-JAK-E Document 19 Filed 10/27/20 Page 2 of 2 Page ID #:124
